

117 HR 4925 IH: Fairness in Airspace Includes Residents Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4925IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Speier (for herself, Mr. Panetta, Ms. Eshoo, Mr. Sherman, Ms. Norton, Mr. Quigley, Mr. Khanna, Ms. Lee of California, Mr. Smith of Washington, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to expand the priorities of the Administrator of the Federal Aviation Administration in developing plans and policy for the use of the navigable airspace.1.Short titleThis Act may be cited as the Fairness in Airspace Includes Residents Act or the F-AIR Act.2.Sovereignty and use of airspace(a)In generalSection 40103(b)(1) of title 49, United States Code, is amended to read as follows:(1)(A)The Administrator of the Federal Aviation Administration shall develop plans and policy for the use of the navigable airspace and assign by regulation or order the use of the airspace necessary to ensure—(i)as a primary priority, the safety of aircraft; and(ii)as secondary co-equal priorities—(I)the efficient use of airspace; and(II)the minimization of the impact of aviation noise, and other health impacts, on residents and communities, and other impacts of the use of airspace on the environment.(B)The Administrator may modify or revoke an assignment when required in the public interest.. (b)Updates to FAA prioritiesNot later than 12 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—(1)review the regulations, policies, procedures, and processes of the Administration and modify them as necessary to reflect the priorities in clauses (i) and (ii) of section 40103(b)(1)(A) of title 49, United States Code, as added by subsection (a); and(2)update the mission statement of the Administration to reflect such priorities.